Citation Nr: 0305626	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  00-00 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increase in non-service-connected special 
monthly pension (SMP) benefits based upon the need for the 
regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from July 1953 to January 
1954.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a June 1999 rating 
decision of the Muskogee, Oklahoma, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which, in pertinent 
part, denied a claim of entitlement to special monthly 
pension (SMP) based on the need for aid and attendance.  By a 
decision issued in October 2001, the Board remanded the claim 
to the RO for development.  The claim returns to the Board.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  The veteran's principal disabilities are: degenerative 
changes and scoliosis of the lumbar spine with a bridging 
osteophyte at L5; degenerative changes of the right knee with 
spurring; osteoarthritis, cervical spine; residuals, ankle 
fracture; arthritis of the left shoulder; degenerative 
changes of the right shoulder; chest pain, etiology unknown; 
sinus bradycardia, asymptomatic; and, a psychiatric disorder, 
variously diagnosed, with complaints of depression and 
inability to sleep.

3.  The veteran is able, without the assistance of another 
person, to feed, dress and bathe himself, although his 
movements are slow, and he is also able to attend to the 
needs of nature and protect himself from the dangers incident 
to his daily environment.

4.  The veteran is not confined to a nursing home, is not 
helpless or blind, or so nearly so helpless or blind as to 
need the regular aid and attendance of another person, and 
has not established a factual need for regular aid and 
attendance for purposes of SMP on any alternative basis.


CONCLUSION OF LAW

The criteria have not been met for special monthly pension 
benefits based on the need for the regular aid and attendance 
of another person.  38 U.S.C.A. §§ 1155, 1502, 1521, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.351, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1999, the veteran submitted a claim stating that he 
required aid and attendance.  The veteran was awarded non-
service connected pension benefits more than 25 years ago.  
He has also been awarded special monthly pension (SMP) at the 
increased rate for housebound veterans, effective in March 
1994.  SMP benefits are increased beyond the rate for a 
housebound veteran if the veteran is in need of aid and 
assistance.  The veteran contends that he requires such 
assistance, and is entitled to the higher rate of SMP.

Pension benefits are payable at a "special," i.e., higher 
rate (with a higher minimum income limit) if a veteran is a 
patient in a nursing home, helpless or blind, or so nearly 
helpless or blind as to need or require the regular aid and 
attendance of another person, or otherwise establishes the 
factual need for the regular aid and attendance of another 
person.  See 38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351. 

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claim before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
provisions are not relevant to this case, since there is no 
issue of new and material evidence. 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The discussion in rating decisions and statements or 
supplemental statements of the case issued in June 1999, 
January 2000, February 2001, and October 2002, as well as 
information provided in numerous telephone contacts of 
record, provided the veteran with information on laws and 
regulations applicable to his claim for aid and attendance.  
By a Board decision issued in October 2001, the veteran was 
advised generally of the enactment of the VCAA, and the 
Remand portion of that decision set out what actions the RO 
should conduct to assist him in developing the claim, and 
described the actions or evidence for which the veteran was 
responsible.  

By a November 2001 letter, the RO specifically set forth the 
provisions of the VCAA, including each of the four primary 
duties to the veteran under that act, and discussed what VA 
could do to assist the veteran and what efforts the veteran 
must be responsible for.  This notice was sent out by the 
Indianapolis, Indiana RO to the veteran's address in 
Coffeyville, Kansas.  In December 2001, the letter was 
apparently sent to the veteran's address in Charlestown, 
Indiana.  In March 2002, the veteran's representative 
reported that the veteran had not received any communications 
about the Board's October 2001 remand, and provided a new 
address for the veteran in Coffeyville, Kansas.  The RO re-
mailed the letter to the veteran's new address in 
Coffeyville, Kansas.  

In May 2002, the RO requested records from the Scott County 
Memorial Hospital in Scottsburg, Indiana and from the 
Coffeyville Regional Medical Center, in Coffeyville, Kansas, 
as directed by the veteran.  

The veteran was afforded VA examinations during the pendency 
of the claim, including examinations in June 2000, July 2002, 
and September 2002.  The veteran has submitted numerous 
statements.  The numerous items of correspondence and the 
veteran's statements establish that there are no other 
records which have been identified and that there is no 
additional relevant clinical information available.  The 
Board notes that the veteran has stated that additional 
treatment records, regarding a fall sustained while at a Taco 
Bell, are available.  These records have not been obtained.  
However, the veteran underwent VA examination after the 
alleged fall, and those records, which might reflect the 
veteran's ability to protect himself from the hazards of an 
environment outside his home, are not relevant for purposes 
of a determination of the veteran's need for regular aid and 
assistance under 38 C.F.R. § 3.352, since that regulation is 
based on the veteran's ability to care for himself in his 
daily environment, not in each and every environment the 
veteran may encounter. 

The claims files establish that the duties to inform the 
veteran of the evidence necessary to substantiate his claims 
for special monthly pension based upon the need for the 
regular aid and attendance of another person, to notify him 
regarding his responsibility and VA's responsibility for 
obtaining such evidence, and the duty to assist the veteran 
in developing the facts of the claim, including as specified 
in the VCAA, have been met in this case.

Applicable laws and regulations

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others in the veteran's normal daily environment.  In making 
such determinations, consideration is given to such 
conditions as: an inability of the veteran to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; a frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness; an inability to attend to wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the veteran 
from the hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for finding the need for 
the regular aid and attendance of another person and is to be 
determined based on the actual requirement to be confined to 
a bed.  Conversely, voluntary confinement or instances where 
a physician has prescribed bed rest to promote convalescence 
or cure will not be considered "bedridden."  It is not 
required, however, that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the veteran is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a). Neither is 
permanency of the need for regular aid and attendance 
necessary.  VAOPGCPREC 21-94.

In discussing the requirements of 38 C.F.R. § 3.352(a), the 
United States Court of Appeals for Veterans Claims (Court) 
noted: (1) it is mandatory for VA to consider the enumerated 
factors within the regulation; (2) eligibility requires that 
at least one of the enumerated factors be present; and (3) 
the "particular personal function" refers to the enumerated 
factors.  See Turco v. Brown, 9 Vet. App. 222 (1996).

Factual Background

As noted above, the RO has determined the veteran is 
permanently and totally disabled due to several non-service-
connected disorders, including personality disorder with 
depressive reaction, dysthymia, and lumbosacral spine, disc 
syndrome, for which a combined disability evaluation of 100 
percent was assigned many years ago.  More recently, the 
veteran has been diagnosed as having mild atherosclerosis, a 
history of chest pain, etiology unknown, right knee 
degenerative changes, right shoulder degenerative changes, 
and sinus bradycardia, asymptomatic.  As also noted above, 
the RO has already granted special monthly pension (SMP) 
benefits based on being housebound.

In 1999, the RO denied the veteran's claim for aid and 
attendance because outpatient clinical records reflected that 
the veteran had recently been treated in Arkansas, but then 
provided an address in early June 1999 in Owasso, Oklahoma, 
and next apparently submitted his claim for aid and 
attendance in mid-June 1999 from Bartlesville, Oklahoma.  The 
veteran disagreed with the determination that his frequent 
moves established that he did not need aid and attendance, 
indicating that his children had moved him and he was not 
capable of making such moves on his own.  

June 1999 VA outpatient treatment notes reflect that the 
veteran was complaining of back pain and had palpable back 
spasms.  In February 2000, the veteran submitted a request 
for discontinuance of apportionment of his benefits to his 
wife, from whom he had been separated, stating that they were 
again living together.  This request was submitted from an 
address in Ochelata, Oklahoma.  In April 2000, the veteran 
was apparently in Indiana.  In May 2000, the veteran's wife 
died.  

The veteran underwent a special aid and attendance medical 
evaluation in June 2000 at the Louisville, Kentucky VA 
Medical Center.  At that time, he reported that he last drove 
4 years previously, and that arthritis of the knees prevented 
him from driving.  He reported that he lived with his wife 
and a nephew and the nephew's wife.  He stated he was able to 
feed himself, unless his hands were shaking too much, but 
that he was unable to cook or wash clothes.  He reported that 
his wife helped him shower, shave, and dress, because the 
arthritis in his shoulders made it too difficult for him to 
pull anything on over his head or get a shirt on.  He 
reported incontinence if he did not go to the bathroom every 
two hours or more frequently.  He ambulated with a cane.  He 
leaned forward when he walked and had a limp on the left.  

His affect was flat.  He was thin and appeared 
undernourished.  He weighed 142 pounds.  He had a grimace 
with left shoulder motion at 55 degrees of elevation.  There 
was no muscle atrophy, and strength varied from 3/5 for left 
knee flexion to 4/5 for right knee flexion and bilateral hand 
strength.  The assigned diagnoses were degenerative disc 
disease, lumbosacral spine, osteoarthritis, cervical spine, 
and degenerative joint disease, bilateral knees.

The veteran's thought processes were reality based.  He 
denied auditory or visual hallucinations.  He had a somewhat 
suspicious thought pattern.  He was unable to recite the 
months of the year in reverse order, stopping and starting 
and getting confused.  His short-term memory appeared to be 
impaired.  He described difficulty sleeping and described 
anxiety symptoms.  The examiner concluded that the veteran 
had age-associated cognitive decline, mild anxiety, and a 
personality disorder, but that "no significant psychiatric 
symptomatology" was apparent.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 62 to 65.  

The RO attempted to contact the veteran in August 2000 with 
regard to the status of his claim for aid and attendance, but 
was told he was in Texas.  In late August 2000, he provided 
VA with a new address in Dennison, Texas, and advised VA that 
he had remarried.  In September 2000, the veteran called VA 
from Coffeyville, Kansas, to check on the status of his 
claim.  In April 2001, the veteran requested that his claims 
file be transferred to Albuquerque, New Mexico.  In June 
2001, he called from Charlestown, Indiana.  

August 2001 private clinical records from Scott Memorial 
Hospital in Scottsburg, Indiana, disclosed that the veteran 
was hospitalized for chest pain, diaphoresis, and shortness 
of breath.  Diagnostic examinations including a gallbladder 
ultrasound, electrocardiogram, chest x-ray, and laboratory 
examinations of the blood disclosed no abnormalities.  
Treadmill exercise tolerance test disclosed no evidence of 
coronary ischemia, and the left ventricular ejection fraction 
was 69 percent.  

On VA examination conducted in Wichita, Kansas, in July 2002, 
the veteran was accompanied by a friend.  The veteran stated 
that he drove short distances but that his wife did most of 
the driving.  The veteran's vision was corrected with bifocal 
lenses and he was able to see fine print.  The veteran stated 
that he had problems with memory loss.  He was able to 
provide dates, places, and times during the VA examination.  
The veteran stated that his wife did all the cooking and 
helped him get out his medication.  He indicated that he 
could get his medication out if she was not able to.  The 
veteran reported that he was not able to dress himself, feed 
himself, or cut his own food.  

However, he was able to dress and undress, slowly, in the 
examination room without assistance.  The examiner stated 
that the veteran exhibited sufficient strength to feed 
himself, fasten clothing, bathe, and shave.  In a typical 
day, he indicated he would eat breakfast prepared by his 
wife, watch TV, read, walk around in the house and to the 
porch, eat an evening meal at 6 p.m., and go to bed at 
9:30 p.m.  He indicated he used a walker for ambulation at 
home.  He walked in the examination room without difficulty.  
He arrived in a wheelchair.  The examiner concluded that the 
presence of another person was helpful in protecting the 
veteran from hazards in the environment, but was not 
necessary.  The examiner concluded that the veteran was 
capable of dressing and feeding himself.

An addendum to the examination report reflects that the 
veteran had emphysemic changes of the lungs, complaints of 
low back pain, chest pain, arthritis in the shoulders and 
knees, and a tremor of the bilateral lower extremities.  He 
weighed 150 pounds.  The veteran was thin but appeared well-
nourished.  He was not meticulously groomed but was 
acceptably neat and clean.  His carriage was kypohotic with 
forward flexion at the waist.  He was oriented to time and 
place.  The examination report included the veteran's blood 
pressure, description of heart sounds, ranges of motion of 
the joints, among other findings.  

The examination report, which was more than 10 pages long, 
not including results of laboratory and radiologic 
examinations included with the report, disclosed diagnoses of 
mild atherosclerosis, scoliosis of the lumbar spine, history 
of chest pain, etiology unknown, and right knee degenerative 
changes, right shoulder degenerative changes, and sinus 
bradycardia, asymptomatic.  

VA psychiatric examination conducted in September 2002 
disclosed that the veteran was last hospitalized for 
psychiatric symptoms in 1998, when a diagnosis of major 
depressive disorder with psychotic features was assigned.  
The veteran reported that, in addition to hospitalizations in 
August 2001 and March 2002 for chest pain, he was also 
hospitalized following a fall at a Taco Bell about three 
months prior to the September 2002 VA examination.  

He reported suffering from chronic diseases including benign 
prostatic hypertrophy, blood pressure problems, and coronary 
artery disease.  He also reported that he became angry very 
easily.  He reported insomnia, and stated that he slept about 
two hours at night.  He reported that he was losing weight, 
and had lost 15 pounds in the past three months.  He stated 
he required help getting out of the bathtub but could 
otherwise bathe on his own.  He reported that he had no 
energy, and that his symptoms never really went away.  He 
reported that he was not receiving any psychiatric treatment, 
but that he was planning to move to Missouri, and would seek 
psychiatric treatment there for his depression and inability 
to sleep.  He stated he did not feel like doing anything or 
going anywhere.  He scored 20/30 on a mini-mental state 
examination.  

He was friendly and his eye contact was good, but his mood 
appeared depressed and his affect was blunted.  He was able 
to state the year, date, and month, but not the season or day 
of the week.  He was concrete in his thinking and not able to 
interpret proverbs or similes.  His thoughts appeared to be 
slowed.  He appears suspicious of others, indicating that 
people were watching him.  He denied panic attacks, but 
stated he was depressed seven days a week.  The examiner 
concluded that the veteran had a depressive disorder, not 
otherwise specified, rule out early dementia, a personality 
disorder, coronary artery disease, degenerative joint 
disease, benign prostatic hypertrophy, frequent moderate 
depression, insomnia, and fatigue, and the examiner assigned 
a GAF of 56.  

Private clinical records from Coffeyville Regional Medical 
Center, Kansas, dated in March 2002, reflect that the veteran 
was treated for chest pain, and a myocardial infarction was 
ruled out, but the cause of the chest pain remained unknown.  

Application of the laws and regulations to the facts of this 
case

The Board does not dispute that the veteran has multiple 
medical disorders, some of which are considerably more severe 
than others.  Indeed, because of his significant medical 
disorders and psychiatric disorders, the veteran was granted 
a VA pension, and, more recently, SMP benefits at the 
housebound rate.  However, eligibility for SMP benefits based 
on a need for regular aid and attendance requires different 
evidence.  

The dispositive issue in these types of cases, irrespective 
of the number of disabilities present, is whether the veteran 
actually needs the regular aid and attendance of another 
person.  In this case, each examiner has noted that the 
veteran was able to walk, unassisted, in the examination 
room, albeit either slowly, without an assistive device (July 
2002) or with a cane (June 2000).  Although the veteran 
reported for the July 2002 VA examination in a wheelchair, he 
stated that he moved about in his home with a cane.  

Each of the examination reports reflects that the veteran was 
alert and oriented, and GAF scores varying from 56 to 65 were 
assigned.  The GAF score references a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  American 
Psychiatric Association, Diagnostic And Statistical Manual 32 
(4th ed. 1994) (DSM-IV).  A GAF score of 61 to 70 indicates 
that the examinee has some mild symptoms or some difficulty 
in social, occupational, or school functioning, but generally 
functions pretty well with some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  Thus, the veteran's lowest GAF score, a 
56, reflects no more than moderate difficulty, and is 
inconsistent with a determination that the veteran would be 
unable to protect himself from the hazards of his environment 
based on a psychiatric disorder.  In particular, the 
examinations reflect that the veteran is not psychotic or 
otherwise out of touch with reality.  Rather, the evidence 
establishes that he has logical and reality-based thought 
processes, although he does have signs of age-related 
cognitive decline.  Although the examiners noted that the 
veteran had symptoms of anxiety or depression, there is no 
evidence that these symptoms are so severe as to require that 
the veteran have regular aid and assistance.  

The examiner who conducted the July 2002 VA examination 
specifically considered whether the veteran had sufficient 
strength to feed himself, bathe, and shave.  The examiner 
concluded that the veteran could perform these activities.  
The veteran reported that he was unable to dress and undress 
himself without the assistance of his wife.  The examiner 
noted that the veteran was accompanied to the examination by 
a friend.  The veteran did, in fact, undress himself for the 
examination and dress himself afterward without assistance, 
although the examiner noted that he performed these 
activities slowly.  

Although the veteran reported, at the time of the June 2000 
examination, that he was unable to drive as a result of pain 
in his knees, he later reported, at the July 2002 VA 
examination, that he was able to drive short distances.  This 
report is certainly more consistent with the veteran's 
multiple changes of residence during the course of this 
appeal.  

The evidence reflects that the veteran has consistently 
stated, during the course of this appeal, that he is unable 
to cook and do his laundry.  These contentions are certainly 
credible.  However, the inability to cook or inability to do 
laundry are not among the factors listed in 38 C.F.R. 
§ 3.152(a).  Bearing in mind that the veteran served early in 
the Korean War period, the types of problems that he has, 
such as, moving about from place to place slowly or requiring 
an assistive device for mobility, are to be expected 
considering his age.  That fact that the veteran has age-
related deficits is not tantamount to concluding that he 
needs the aid and assistance of someone else.  In fact, the 
VA examiner observed, following the very complete and 
thorough July 2002 VA examination, that "it does not appear 
that the assistance of another person is required in 
protecting the veteran from the ordinary hazards of his daily 
environment," although the examiner noted that the 
assistance of another person was "helpful" to the veteran.  

The conclusion that assistance of another person is 
"helpful" to the veteran does not meet the criteria for a 
finding that the veteran "needs" regular aid and assistance 
so as to warrant an award of increased special monthly 
pension based on the need for regular aid and assistance of 
another person.  The claim must be denied.  The preponderance 
of the medical and other evidence is against the claim.  
Since the evidence is not approximately equally balanced for 
and against the claim, the benefit-of-the-doubt doctrine does 
not apply.  38 C.F.R. § 4.3; see also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The appeal for increased special monthly pension based upon 
the need for the regular aid and attendance of another person 
is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

